
	
		II
		112th CONGRESS
		1st Session
		S. 636
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2011
			Ms. Cantwell (for
			 herself and Mrs. Murray) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To provide the Quileute Indian Tribe tsunami and flood
		  protection, and for other purposes.
	
	
		1.Olympic National Park —
			 Quileute Tribe
			(a)DefinitionsIn
			 this section:
				(1)MapThe term Map means the map
			 entitled Olympic National Park and Quileute Reservation Boundary
			 Adjustment Map, numbered 149/80,059, and dated June 2010.
				(2)ParkThe
			 term Park means the Olympic National Park, located in the State of
			 Washington.
				(3)ReservationThe
			 term Reservation means the Quileute Indian Reservation, located on
			 the Olympic Peninsula in the State of Washington.
				(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(5)TribeThe
			 term Tribe means the Quileute Indian Tribe in the State of
			 Washington.
				(b)Findings and
			 purpose
				(1)FindingsCongress
			 finds that—
					(A)the Reservation is
			 located on the western coast of the Olympic Peninsula in the State of
			 Washington, bordered by the Pacific Ocean to the west and the Park on the
			 north, south, and east;
					(B)most of the
			 Reservation village of La Push is located within the coastal flood plain, with
			 the Tribe’s administrative buildings, school, elder center, and housing all
			 located in a tsunami zone;
					(C)for many decades,
			 the Tribe and the Park have had a dispute over the Reservation boundaries along
			 the Quillayute River;
					(D)in recent years,
			 this dispute has intensified as the Tribe has faced an urgent need for
			 additional lands for housing, schools, and other Tribe purposes outside the
			 tsunami and Quillayute River flood zones; and
					(E)the lack of a
			 settlement of this dispute threatens to adversely impact the public’s existing
			 and future recreational use of several attractions in the Park that are
			 accessed by the public’s use of Reservation lands.
					(2)PurposesThe
			 purposes of this Act are—
					(A)to resolve the
			 longstanding dispute along portions of the northern boundary of the Quileute
			 Indian Reservation;
					(B)to clarify public
			 use and access to Olympic National Park lands that are contiguous to the
			 Reservation;
					(C)to provide the
			 Quileute Indian Tribe with approximately 275 acres of land currently located
			 within the Park and approximately 510 acres of land along the Quillayute River,
			 also within the Park;
					(D)to adjust the
			 Wilderness boundaries to provide the Quileute Indian Tribe Tsunami and flood
			 protection;
					(E)through the land
			 conveyance, to grant the Tribe access to land outside of tsunami and Quillayute
			 River flood zones, and link existing Reservation land with Tribe land to the
			 east of the Park; and
					(F)to add 4,100 acres
			 of Wilderness to the Park.
					(c)Designation of
			 additional national park system land in Olympic National Park as wilderness or
			 potential wilderness
				(1)DesignationIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following
			 lands within Olympic National Park in the State of Washington are designated as
			 wilderness or potential wilderness and incorporated in the Olympic Wilderness
			 designated by section 101(a) of Public Law 100–668 (102 Stat. 3961):
					(A)Certain Federal
			 land comprising approximately 4,100 acres as generally depicted on the Map
			 entitled Wilderness Boundary — Lake Crescent Addition, Olympic National
			 Park, Washington, numbered 149/60,471a, and dated May 2010, is hereby
			 designated as wilderness. The boundary along Lake Crescent shall be set back a
			 sufficient distance to allow management of the historic World War I Spruce
			 Railroad grade as the Olympic Discovery Trail, and to allow for operation and
			 maintenance of the existing county road. The World War II Pyramid Peak lookout
			 shall be included in the wilderness and be managed and maintained as a historic
			 structure.
					(B)Certain Federal
			 land comprising approximately 11 acres as generally depicted on the Map
			 entitled Wilderness Boundary — Boulder Creek Addition, Olympic National
			 Park, Washington, numbered 149/60,470, and dated May 2009, is hereby
			 designated as a potential wilderness addition.
					(2)ManagementExcept
			 as provided in paragraph (3), and subject to valid existing rights, the
			 Secretary shall manage each area designated as wilderness or potential
			 wilderness in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.),
			 except that any reference in the Wilderness Act to the effective date of the
			 Wilderness Act shall be considered to be a reference to the date of enactment
			 of this Act.
				(3)Ecological
			 restorationFor purposes of ecological restoration (including the
			 elimination of nonnative species, removal of decommissioned roads, and any
			 other activity necessary to restore the natural ecosystems in the potential
			 wilderness area) and construction of a foot/stock trail, the Secretary may use
			 motorized equipment and mechanized transport in the potential wilderness area
			 until the date on which the potential wilderness area is incorporated into the
			 Olympic Wilderness, whereupon wilderness minimum requirement practices shall be
			 implemented in accordance with the Wilderness Act.
				(4)Boulder creek
			 addition wilderness designationThe Boulder Creek Addition,
			 consisting of the Boulder Creek Trail and the Boulder Creek campground
			 potential wilderness area, approximately 15 acres as shown on the Map titled
			 Wilderness Boundary — Boulder Creek Addition, Olympic National Park,
			 Washington, numbered 149/60,470, and dated May 2009, shall be
			 designated as wilderness and incorporated in the Olympic Wilderness on the date
			 on which the Secretary publishes notice in the Federal Register that conditions
			 in the potential wilderness areas that are incompatible with the Wilderness Act
			 (16 U.S.C. 1131 et seq.) have been removed.
				(5)Map and legal
			 description
					(A)Submission of
			 map and legal descriptionAs soon as practicable, after the date
			 of enactment of this section, the Secretary shall file a map and legal
			 description of each area designated as wilderness and potential wilderness by
			 this subtitle with—
						(i)the
			 Senate Committee on Energy and Natural Resources; and
						(ii)the
			 House Committee on Natural Resources.
						(B)Force and
			 effectThe map and legal description filed under subparagraph (A)
			 shall have the same force and effect as if included in this subtitle, except
			 that the Secretary may correct any clerical or typographical errors in the map
			 or legal description.
					(C)Public
			 availabilityThe map and legal description filed under
			 subparagraph (A) shall be on file and available for public inspection in the
			 Office of the Secretary.
					(d)Redesignation of
			 Federal wilderness land, Olympic National Park conveyance
				(1)Redesignation of
			 wildernessCertain Federal land in the Park that was designated
			 as part of the Olympic Wilderness under title I of the Washington Park
			 Wilderness Act of 1988 (Public Law 100–668; 102 Stat. 3961; 16 U.S.C. 1132
			 note) and comprises approximately 222 acres, as generally depicted on the Map
			 is hereby no longer designated as wilderness, and is no longer a component of
			 the National Wilderness Preservation System under the Wilderness Act (16 U.S.C.
			 1131 et seq.).
				(2)Lands to be held
			 in TrustAll right, title, and interest of the United States in
			 and to the approximately 510 acres generally depicted on the Map as
			 Northern Lands, and the approximately 275 acres generally
			 depicted on the Map as Southern Lands, are declared to be held
			 in trust by the United States for the benefit of the Tribe without any further
			 action by the Secretary.
				(3)Boundary
			 adjustment; surveyThe Secretary shall—
					(A)adjust the
			 boundaries of Olympic Wilderness and the Park to reflect the change in status
			 of Federal lands under paragraph (2); and
					(B)as soon as practicable after the date of
			 enactment of this section, conduct a survey, defining the boundaries of the
			 Reservation and Park, and of the Federal lands taken into and held in trust
			 that are adjacent to the north and south bank of the Quillayute River as
			 depicted on the Map as Northern Lands.
					(4)Law applicable
			 to certain landThe land taken into trust under this subsection
			 shall not be subject to any requirements for valuation, appraisal, or
			 equalization under any Federal law.
				(e)Non-Federal land
			 conveyanceUpon completion
			 and acceptance of an environmental hazard assessment, the Secretary shall take
			 into trust for the benefit of the Tribe certain non-Federal land owned by the
			 Tribe, consisting of approximately 184 acres, as depicted on the Map as
			 Eastern Lands, such non-Federal land shall be designated as part
			 of the Reservation.
			(f)Map
			 requirements
				(1)Availability of
			 initial mapThe Secretary shall make the Map available for public
			 inspection in appropriate offices of the National Park Service. The Map shall
			 also depict any non-Federal land currently owned by the Tribe which is being
			 placed in trust under this section.
				(2)Revised
			 mapNot later than one year after the date of the land
			 transaction in subsections (d) and (e), the Secretary shall submit to the
			 Committee on Energy and Natural Resources of the Senate and Committee on
			 Natural Resources of the House of Representatives a revised map that
			 depicts—
					(A)the Federal and non-Federal land taken into
			 trust under this section and the Second Beach Trail; and
					(B)the actual
			 boundaries of the Park as modified by the land conveyance.
					(g)JurisdictionThe
			 land conveyed to the Tribe by this section shall be designated as part of the
			 Quileute Reservation and placed in the following jurisdictions:
				(1)Trust
			 landThe same Federal, State, and Tribe jurisdiction as on all
			 other trust lands within the Reservation, so long as the exercise of such
			 jurisdiction does not conflict with the terms of the easement described in
			 subsection (h) below.
				(2)Tribe
			 jurisdictionPark visitors shall remain subject to the
			 jurisdiction of the Tribe while on the Second Beach parking lot, on those
			 portions of the Second Beach Trail on the Reservation, and Rialto Spit, to the
			 same extent that such visitors are subject to the Tribe’s jurisdiction
			 elsewhere on the Reservation.
				(h)Grant of
			 easement in connection with land conveyance
				(1)Easement
			 requiredThe conveyances under subsection (d)(2) shall be subject
			 to the conditions described in this subsection.
				(2)Required rights
			 under easementAny easement granted under this subsection must
			 contain the following express terms:
					(A)No impact on
			 existing rightsAn easement shall not limit the Tribe’s treaty
			 rights or other existing rights.
					(B)Retention of
			 rightsThe Tribe retains the right to enforce its rules against
			 visitors for disorderly conduct, drug and alcohol use, use or possession of
			 firearms, and other disruptive behaviors.
					(C)Monitoring of
			 easement conditionsThe Park has the right, with prior notice to
			 the Tribe, to access lands conveyed to the Tribe for purposes of monitoring
			 compliance with any easement made under this subsection.
					(3)Exemption for
			 subsection (e) landThe
			 non-Federal land owned by the Tribe and being placed into trust by the
			 Secretary in accordance with subsection (e) shall not be included in, or
			 subject to, any easement or condition specified in this subsection.
				(4)Required terms
			 and conditionsThe following specified land areas shall be
			 subject to the following easement conditions:
					(A)Conditions on
			 northern landCertain land that will be added to the northern
			 boundary of the Reservation by the land conveyance, from Rialto Beach to the
			 east line of Section 23, shall be subject to an easement, which shall contain
			 the following requirements:
						(i)The
			 Tribe may lease or encumber the land, consistent with their status as trust
			 lands, provided that the Tribe expressly subjects the conveyance or authorized
			 use to the terms of the easement.
						(ii)The
			 Tribe may place temporary, seasonal camps on the land, but shall not place or
			 construct commercial residential, industrial, or other permanent buildings or
			 structures.
						(iii)Roads on the
			 land on the date of enactment of this Act may be maintained or improved, but no
			 major improvements or road construction may occur, and any road improvements,
			 temporary camps, or other uses of these lands shall not interfere with its use
			 as a natural wildlife corridor.
						(iv)The Tribe may authorize Tribe members and
			 third parties to engage in recreational, ceremonial, or treaty uses of the land
			 provided that the Tribe adopts and enforces regulations permanently prohibiting
			 the use of firearms in the Thunder Field area, and any areas south of the
			 Quillayute River as depicted on the Map.
						(v)The
			 Tribe may exercise its sovereign right to fish and gather along the Quillayute
			 River in the Thunder Field area.
						(vi)The
			 Tribe may, consistent with any applicable Federal law, engage in activities
			 reasonably related to the restoration and protection of the Quillayute River
			 and its tributaries and streams, weed control, fish and wildlife habitat
			 improvement, Quillayute River or streambank stabilization, and flood control.
			 The Tribe and the Park shall conduct joint planning and coordination for
			 Quillayute River restoration projects, including streambank stabilization and
			 flood control.
						(vii)Park officials
			 and visitors shall have access to engage in activities along and in the
			 Quillayute River and Dickey River that are consistent with past recreational
			 uses, and the Tribe shall allow the public to use and access the Dickey River,
			 and Quillayute River along the north bank, regardless of future changes in the
			 Quillayute River or Dickey River alignment.
						(viii)Park officials
			 and visitors shall have access to, and shall be allowed to engage in,
			 activities on Tribal lands at Rialto Spit that are consistent with past
			 recreational uses, and the Tribe shall have access to Park lands at Rialto
			 Beach so that the Tribe may access and use the jetty at Rialto Beach.
						(B)Conditions on
			 second beach trail and accessCertain Quileute Reservation land
			 along the boundary between the Park and the southern portion of the
			 Reservation, encompassing the Second Beach trailhead, parking area, and Second
			 Beach Trail, shall be subject to a conservation and management easement, as
			 well as any other necessary agreements, which shall implement the following
			 provisions:
						(i)The
			 Tribe shall allow Park officials and visitors to park motor vehicles at the
			 Trail parking area existing on the date of enactment of this Act and to access
			 the portion of the Trail located on Tribal lands, and the Park shall be
			 responsible for the costs of maintaining existing parking access to the
			 Trail.
						(ii)The
			 Tribe shall grant Park officials and visitors the right to peacefully use and
			 maintain the portion of the Trail that is on Tribal lands, and the Park shall
			 be responsible for maintaining the Trail and shall seek advance written
			 approval from the Tribe before undertaking any major Trail repairs.
						(iii)The Park
			 officials and the Tribe shall conduct joint planning and coordination regarding
			 any proposed relocation of the Second Beach trailhead, the parking lot, or
			 other portions of the Trail.
						(iv)The
			 Tribe shall avoid altering the forested landscape of the Tribe-owned headlands
			 between First and Second Beach in a manner that would adversely impact or
			 diminish the aesthetic and natural experience of users of the Trail.
						(v)The
			 Tribe shall reserve the right to make improvements or undertake activities at
			 the Second Beach headlands that are reasonably related to enhancing fish
			 habitat, improving or maintaining the Tribe’s hatchery program, or alterations
			 that are reasonably related to the protection of the health and safety of Tribe
			 members and the general public.
						(vi)The
			 Park officials, after consultation with the Tribe, may remove hazardous or
			 fallen trees on the Tribal-owned Second Beach headlands to the extent necessary
			 to clear or safeguard the Trail, provided that such trees are not removed from
			 Tribal lands.
						(vii)The Park
			 officials and the Tribe shall negotiate an agreement for the design, location,
			 construction, and maintenance of a gathering structure in the Second Beach
			 headlands overlook for the benefit of Park visitors and the Tribe, if such a
			 structure is proposed to be built.
						(C)Southern lands
			 exemptAll other land conveyed to the Tribe along the southern
			 boundary of the Reservation under this section shall not be subject to any
			 easements or conditions, and the natural conditions of such land may be altered
			 to allow for the relocation of Tribe members and structures outside the tsunami
			 and Quillayute River flood zones.
					(D)Protection of
			 infrastructureNothing in this Act is intended to require the
			 modification of the parklands and resources adjacent to the transferred Federal
			 lands. The Tribe shall be responsible for developing its lands in a manner that
			 reasonably protects its property and facilities from adjacent parklands by
			 locating buildings and facilities an adequate distance from parklands to
			 prevent damage to these facilities from such threats as hazardous trees and
			 wildfire.
					(i)Effect of Land
			 Conveyance on Claims
				(1)Claims
			 extinguishedUpon the date of the land conveyances under
			 subsections (d) and (e) and the placement of conveyed lands into trust for the
			 benefit of the Tribe, any claims of the Tribe against the United States, the
			 Secretary, or the Park relating to the Park’s past or present ownership, entry,
			 use, surveys, or other activities are deemed fully satisfied and extinguished
			 upon a formal Tribal Council resolution, including claims related to the
			 following:
					(A)Land along
			 quillayute riverThe lands along the sections of the Quillayute
			 River, starting east of the existing Rialto Beach parking lot to the east line
			 of Section 22.
					(B)Second
			 beachThe portions of the Federal or Tribal lands near Second
			 Beach.
					(C)Southern
			 boundary portionsPortions of the Federal or Tribal lands on the
			 southern boundary of the Reservation.
					(2)Rialto
			 beachNothing in this section shall create or extinguish claims
			 of the Tribe relating to Rialto Beach.
				
